                                                      Case 5:20-cv-02255-EJD Document 34 Filed 06/10/20 Page 1 of 2



                                           1                                  UNITED STATES DISTRICT COURT

                                           2                               NORTHERN DISTRICT OF CALIFORNIA

                                           3    RJ, as the representative of her beneficiary son,      Case No. 5:20-cv-02255-EJD
                                                and on behalf of and all others similarly situated,
                                           4                                                           CIGNA BEHAVIORAL HEALTH, INC.’S
                                                                       Plaintiffs,                     ADR CERTIFICATION BY PARTIES AND
                                           5                                                           COUNSEL
                                                        vs.
                                           6
                                                CIGNA BEHAVIORAL HEALTH, INC., a
                                           7    Minnesota corporation, and VIANT, INC., a
                                                Nevada corporation,
                                           8
                                                                       Defendants.
                                           9

                                           10

                                           11       Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
MCDERMOTT WILL & EMERY LLP




                                           12   she has:
                        ATTORNEYS AT LAW
                           NEW YORK




                                           13           (1)     Read the handbook entitled “Dispute Resolution Procedures in the Northern District
                                           14   of California” (available at cand.uscourts.gov/adr);
                                           15           (2)     Discussed the available dispute resolution options provided by the Court and private
                                           16   entities; and
                                           17           (3)     Considered whether this case might benefit from any of the available dispute
                                           18   resolution options.
                                           19

                                           20   Dated: June 10, 2020                 Signed:      /s/ Braden A. Borger
                                                                                                  Braden A. Borger
                                           21                                                     Senior Managing Counsel, Cigna
                                           22

                                           23   Dated: June 10, 2020                 Signed:     /s/ Dmitriy Tishyevich
                                                                                                 Dmitriy Tishyevich
                                           24                                                    MCDERMOTT WILL & EMERY LLP
                                                                                                 Attorneys for Cigna Behavioral Health, Inc.
                                           25

                                           26

                                           27

                                           28

                                                CIGNA BEHAVIORAL HEALTH, INC.’S ADR CERTIFICATION BY PARTIES AND COUNSEL
                                                CASE NO: 5:20-CV-02255
                                                      Case 5:20-cv-02255-EJD Document 34 Filed 06/10/20 Page 2 of 2



                                           1                                             ATTESTATION

                                           2           I, Dmitriy Tishyevich, am the ECF User whose identification and password are being used to

                                           3    file this ADR Certification. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest under

                                           4    penalty of perjury that the above-named signatories have concurred in the filing of this document.

                                           5

                                           6    Dated: June 10, 2020                            By:    /s/ Dmitriy Tishyevich
                                                                                                      Dmitriy Tishyevich
                                           7

                                           8

                                           9

                                           10

                                           11
MCDERMOTT WILL & EMERY LLP




                                           12
                        ATTORNEYS AT LAW
                           NEW YORK




                                           13

                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28

                                                CIGNA BEHAVIORAL HEALTH, INC.’S ADR CERTIFICATION BY PARTIES AND COUNSEL
                                                CASE NO: 5:20-CV-02255
